Exhibit (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement of DWS Money Market Trust on Form N-1A (“Registration Statement”) of our report dated August 22, 2014 relating to the financial statements and financial highlights which appears in the June 30, 2014 Annual Report to Shareholders of Daily Assets Fund Institutional, which is also incorporated by reference into the Registration Statement.We also consent to the references to us under the headings “Financial Highlights”, and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in such Registration Statement. /s/PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Boston, Massachusetts September 25, 2014
